Case 2:21-cv-10582-TGB-RSW ECF No. 10, PageID.264 Filed 08/31/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


VAN JENKINS,                                     2:21-CV-10582-TGB

                  Plaintiff,

      vs.                                     ORDER DISMISSING
                                             COMPLAINT WITHOUT
KATHLEEN MUTSCHLER, ET                           PREJUDICE
AL.,

                  Defendants.


     Van Jenkins, a state prisoner incarcerated at Gus Harrison

Correctional Facility, is self-represented and has filed a civil rights
complaint. ECF No. 1. Jenkins names twenty-two defendants and alleges
several violations of his constitutional rights. He seeks leave to proceed

in forma pauperis (without paying fees). Because he has filed at least
three lawsuits which were dismissed as frivolous, malicious, or for failure
to state a claim, he is barred from doing so under 28 U.S.C. § 1915(g).

     The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if a
prisoner brings a civil action or files an appeal in forma pauperis, the
prisoner shall be required to pay the full amount of a filing fee.” 28 U.S.C.

§ 1915(b)(1) (as amended). See also In Re Prison Litigation Reform Act,
105 F. 3d 1131, 1138 (6th Cir. 1997). Prisoners can make an initial partial

                                     1
Case 2:21-cv-10582-TGB-RSW ECF No. 10, PageID.265 Filed 08/31/21 Page 2 of 3




filing fee and pay the rest in installments. See Bruce v. Samuels, 577 U.S.
82, 85-86 (2016). But a prisoner may not proceed in forma pauperis where

a federal court dismissed the incarcerated plaintiff’s action (because it
was frivolous, malicious, or failed to state a claim for which relief may be
granted) three or more times. See 28 U.S.C. § 1915(g) (1996); Thaddeus-

X v. Blatter, 175 F. 3d 378, 400 (6th Cir. 1999). A prisoner may avoid
three-strikes dismissal by alleging facts showing he “is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

     Jenkins has more than three civil rights complaints that have been
dismissed by federal courts for being frivolous, malicious, or failing to
state a claim upon which relief could be granted. See Jenkins v. Levy, No.

1:16-cv-78, 2016 WL 403801 (W.D. Mich. Feb. 3, 2016); Jenkins v. Turner
et al., No. 2:14-cv-14348, 2014 WL 6669229 (E.D. Mich. Nov. 24, 2014);
Jenkins v. Orchards Children’s Services et al., No. 4:11-cv-13356, 2012

WL 3647071 (E.D. Mich. Aug. 23, 2012); Jenkins-El v. Mich. Dep’t of Corr.
et al., No. 1:96-cv-111 (W.D. Mich. Mar. 4, 1996); Van Jenkins-El v.
Schebil, No. 2:92-cv-72526 (E.D. Mich. Feb. 12, 1993).

     To satisfy the imminent-danger exception, a prisoner must allege
“facts from which a court, informed by its judicial experience and common
sense, could draw the reasonable inference that [he] was under an

existing danger at the time he filed his complaint.” Vandiver v. Prison
Health Servs., Inc., 727 F.3d 580, 585 (6th Cir. 2013) (alteration in
                                  2
Case 2:21-cv-10582-TGB-RSW ECF No. 10, PageID.266 Filed 08/31/21 Page 3 of 3




original) (internal quotation omitted). Jenkins has failed to do this.
      Jenkins’ complaint raises multiple claims alleging constitutional

violations related to his criminal trial, parole consideration proceedings,
and conditions at the jail including alleged assaults by corrections
officers. He also references a far-reaching conspiracy involving the

Romulus Police Department and the Michigan Department of
Corrections that he claims led to the “demise” of his son’s mother and
that he believes could endanger his son as well. Compl. ¶ 20, ECF No. 1,

PageID.8. The pleadings also contain references to Jenkins’ history of
mental illness. Id. at ¶ 7. Jenkins’ claim that he was assaulted by
corrections officers is insufficient to show he is in danger of serious injury

because the alleged assaults are allegations of past danger. Jenkins’
remaining claims do not allow the Court to make reasonable inferences
that he is in real and proximate danger of serious physical injury.

      Because he cannot overcome the “three-strikes dismissal” rule, Mr.
Jenkins’   complaint    is   DISMISSED        WITHOUT        PREJUDICE.
Defendants’ Motion to Quash (ECF No. 9) is DENIED as moot.

      SO ORDERED this 30th day of August, 2021.


                                    BY THE COURT:

                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge
                                       3
